CARDINE, Justice,
specially concurring, with whom THOMAS, Justice, joins.
I concur in the result and note that judgment entered in this case is not a default judgment but rather summary judgment. As such, provisions for default found in W.R.C.P. 55(b)(2) have no application. I note also that a fair reading of this record might easily lead one to conclude that this pro se appellant was playing fast and loose with the trial court. An individual who elects self representation by pro se appearance is held to the same standard as an attorney. Annis v. Beebe & Runyan Furniture Co., 685 P.2d 678, 680 (Wyo.1984). Nevertheless, with reversal and remand, appellant has a second chance in this case should she choose to appear and present her claim and defense at the regularly scheduled hearing.